DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilger et al.1
With regard to claim 8, Bilger et al. teach updating a histogram of an image by a successive approximation method in histogram update process (see abstract, p. 45 ¶ 1); and estimating substance information from a reconstructed image for every histogram update in the histogram update process, at given intervals, at timing satisfying a given standard, or at optional timing, in a substance information estimation process (see abstract, p. 45 ¶ 1: iterative estimation of lung and soft tissue substance in reconstructed image and updating histogram at intervals); wherein the histogram reconstruction processing method performs see abstract, p. 45 ¶ 1: successive image reconstruction. 
With regard to claim 9, Bilger et al. teach estimating the substance information, which is to be estimated, based on a number of known constituent substances. see abstract, p. 45 ¶¶ 1-2: known number substances including lung/soft tissue used for thresholding or segmentation of substances. 
With regard to claim 10, Bilger et al. teach (b) estimating the substance information, which is to be estimated, based on a number of constituent substances given as a parameter. see abstract, p. 45 ¶¶ 1-3. 
With regard to claim 11, Bilger et al. teach (c) estimating the substance information, which is to be estimated, based on a substance constraint value given as a parameter. see abstract, p. 45 ¶¶ 1-2: substance threshold based on constraints, such as attenuation values. 
With regard to claim 12, Bilger et al. teach estimating the substance information, which is to be estimated, based on a histogram of the reconstructed image or a result of clustering of the reconstructed image. see abstract, p. 45 ¶¶ 1-2: histogram segmentation/clustering. 
With regard to claim 13-14, see discussion of claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                                                                                                                                                                                                                       






    
        
            
        
            
        
            
    

    
        1 Bilger, K., et al. "Threshold calculation for segmented attenuation correction in PET with histogram fitting." IEEE Transactions on nuclear science 48.1 (2001): 43-50.